82447: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31904: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82447


Short Caption:ZAKOUTO (VITALY) VS. STATECourt:Supreme Court


Related Case(s):41709, 67793, 73489, 73489-COA, 73814


Lower Court Case(s):Clark Co. - Eighth Judicial District - C173183Classification:Criminal Appeal - Life - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantVitaly ZakoutoJeremy C. Baron
							(Federal Public Defender/Las Vegas)
						Ron Y. Sung
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


02/05/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


02/05/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-03578




02/18/2021Transcript RequestFiled Certificate That No Transcript Is Being Requested. (SC)21-04838




02/18/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-04839




05/28/2021MotionFiled Appellant's Unopposed Motion for Extension of Time to File Opening Brief. (SC)21-15334




06/04/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until August 6, 2021, to file and serve the opening brief and appendix.  (SC)21-16074




07/29/2021MotionFiled Appellant's Unopposed Second Motion for Extension of Time to File Opening Brief. (SC)21-22103




08/06/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: October 5, 2021. (SC)21-22875




10/05/2021MotionFiled Appellant's Motion to Dismiss Appeal and Remand Case for Further Proceedings. (SC)21-28520




10/05/2021Notice/IncomingFiled Notice of Appearance (John Niman, Deputy District Attorney as counsel for Respondent). (SC)21-28540




10/05/2021MotionFiled State's Response to Appellant's Motion to Dismiss Appeal and Remand Case for Further Proceedings. (SC)21-28541




10/21/2021Order/ProceduralFiled Order Denying Motion.  The motion to dismiss this appeal as moot is denied without prejudice. Appellant may file a notice of withdrawal of appeal in accordance with NRAP Form 8, if deemed warranted.  (SC)21-30322




10/26/2021Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal. (SC)21-30813




11/05/2021Order/DispositionalFiled Order/Voluntary Dismissal.  "ORDERS this appeal DISMISSED."  SNP21-RP/LS/AS.  Case Closed/No Remittitur Issued.  (SC)21-31904





Combined Case View